Citation Nr: 1631852	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  09-21 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from April 1953 to October 1965 and from October 1969 to April 1973.  The Veteran died in September 2006; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2010, the appellant testified before the Board at the RO in St. Petersburg.  A transcript of that hearing is associated with the claims file.

In February 2010, April 2012 and March 2014, the appeal was remanded for further development.

In a July 2014 decision, the Board denied the appellant's claims for service connection for the cause of the Veteran's death and entitlement to dependency and indemnity compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In a December 2015 memorandum decision, the Court vacated and remanded the Board's July 2014 decision with respect to the denial of service connection for the cause of the Veteran's death.  The Court also found the appellant abandoned her appeal of the issue of entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 as she made no arguments pertaining to that issue.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in September 2006.  The certificate of death lists the immediate cause of death as terminal gastric cancer.

2.  At the time of death, the Veteran had the following service-connected disabilities: hypertensive vascular disease and severe chronic renal disease state IV rated as 80 percent disabling; type 2 diabetes mellitus rated 20 percent disabling; bronchial asthma rated 10 percent disabling; scar repair fractured mandible rated 10 percent disabling; hypertension rated noncompensable; and impotence rated noncompensable.

3.  Service-connected type 2 diabetes mellitus contributed substantially and materially to the Veteran's cause of death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set forth at 38 U.S.C.A. §§ 5103(a), 5103A. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Merits

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5 (2015).  The Veteran's death will be considered as being due to a service-connected disability when the evidence establishes that the service-connected disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). 

A contributory cause of death is inherently one that is not related to the principal cause.  In order for a service-connected disability to be determined as a contributory cause of a veteran's death for compensation purposes, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994). 

Determinations as to whether service connection may be granted for a disability that caused or contributed to a veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection. See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). Service connection may be granted for disease or injury incurred in or aggravated by active service. 38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of (1) the existence of a current disability; (2) the existence of a disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran died in September 2006.  The certificate of death lists the immediate, and only, cause of death as terminal gastric cancer.

At the time of death, the Veteran was service-connected for hypertensive vascular disease and severe chronic renal disease state IV rated as 80 percent disabling, type 2 diabetes mellitus rated 20 percent disabling, bronchial asthma rated 10 percent disabling, scar repair fractured mandible rated 10 percent disabling, hypertension rated noncompensable, and impotence rated noncompensable.

In essence, the appellant contends that the Veteran's service-connected type 2 diabetes led to his development of gastric cancer and that diabetes impaired his ability to heal following his ability to heal following an exploratory laparotomy for gastric cancer and complicated the Veteran's course following surgery.

A medical opinion dated April 2012 was provided; however, it was determined that the April 2012 medical opinion was inadequate as the individual opining was a nonspecialist nurse, not a medical doctor.  See August 2012 Memorandum from the Appeals Management Center; March 2014 Board Remand.

Another medical opinion was rendered in August 2012, this time by a medical doctor; however, in the March 2014 remand, the Board explained that the authoring physician provided scant one sentence opinions with no supporting rationales.  Further, the Board explained that the authoring physician provided no references to treatises, articles, or other material that would support his bare hypotheses.  Thus, the Board concluded that the August 2012 opinion was inadequate.

Another medical opinion was rendered in April 2014; however, as discussed in the Court's December 2015 memorandum decision, that opinion was also inadequate.  To that end, the authoring physician essentially explained that the Veteran's service-connected disabilities did not impact his treatment for gastric cancer.  Given that the opinion was not germane to the issue of whether service connection for the Veteran's cause of death was warranted, the opinion is inadequate, as discussed in the December 2015 memorandum decision.

The appellant submitted a medical opinion from H.B., M.D., dated May 2016.  Dr. H.B. opined that it was more likely than not that type 2 diabetes mellitus was the contributory cause of the Veteran's fatal gastric cancer.  Dr. H.B. also opined that the Veteran's type 2 diabetes mellitus combined to cause the Veteran's death and diabetes aided or lent assistance to the production of the Veteran's death.

In support of his conclusions, Dr. H.B. cited to several treatise articles and offered a detailed rationale.  He explained that there is strong evidence showing that diabetes is an integral culprit in the development of gastric cancer and he cited to several studies detailing that association.  Dr. H.B. also explained that hyperglycemia, a hallmark of diabetes, has also been shown to contribute to the development of gastric cancer.  Dr. H.B. pointed to several treatment records showing that the Veteran's diabetes was uncontrolled, further elevating his risk for developing gastric cancer.  Dr. H.B. also noted that the Veteran had diabetes for nearly a decade prior to his development of gastric cancer.  He went on to explain that pre-existing diabetes can further the progression of gastric cancer.  Indeed, he cited to studies showing that hyperglycemia and hyperinsulinemia impair wound healing.  Dr. H.B. cited to records showing surgery for gastric cancer and subsequent poor wound healing/breakdown.  Dr. H.B. explained that such was a result of the Veteran's diabetes and that poor wound healing/breakdown caused a further complication of the Veteran's gastric cancer.

The Board finds Dr. H.B.'s opinion probative.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).  Dr. H.B. offered a clear opinion, which he supported with a thorough rationale.  He explained why the Veteran's service-connected type 2 diabetes mellitus put the Veteran at an increased risk for gastric cancer.  He also cited to evidence of record showing that diabetes was uncontrolled and studies showing the association between diabetes and gastric cancer.  Further, Dr. H.B. explained that the Veteran's uncontrolled diabetes led to poor wound healing/breakdown in the wake of surgery for gastric cancer, causing further complications to the Veteran's fatal gastric cancer.  Given the thoroughness of the opinion, the Board finds that it is probative.

In conclusion, Dr. H.B.'s probative opinion is unopposed by any other adequate medical evidence of record.  Indeed, as discussed above, the other medical opinions in this case are inadequate and of no probative value.  Thus, the evidence is in at least equipoise regarding whether service connection for cause of death is warranted. 38 C.F.R. § 3.312(c)(1).

As such, the Board finds that the Veteran's death is proximately due to or the result of his service-connected type 2 diabetes mellitus.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Accordingly, service connection for the Veteran's cause of death is granted.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


